BE ACE, P. J.
By statute it is provided: “All manufacturers in this, State shall be licensed and taxed on all raw material and finished product, as well as all the tools, machinery and appliances used by them,.in the same manner as is or may be provided by law for taxing and licensing merchants.” [Revised Statutes 1889, section 6821.] And by section 6897 *668of that revision it is provided that “any person or co-partnership of persons applying for a license to vend merchandise shall, before he or they shall receive such license, execute a bond to the State, with two or more good and sufficient sureties, who shall be freeholders at the time, conditioned that he or they will, on or before the first day of November next following, pay to the collector of the proper county the tax due upon such license; which bond shall be approved by the collector, and his approval indorsed thereon.” And by the next section the form of the bond is prescribed.
The defendants, in pursuance of these statutory provisions, and in the form prescribed, executed and delivered to the collector their bond as follows:
“Manufacturer’s License Bond.
“Know all men by these presents, that we, the Horton Land & Lumber Company as principal, and L. A. Kelsey and ~W. H. Horton as security, freeholders of the county of Ripley, are held and firmly bound unto the State of Missouri, for the payment on the first day of November next, to the said collector of said county, of all taxes which may then be due from the principal in this bond, for the twelve months ending the above-mentioned date, upon their license as manufacturers, and in default of such payment, to pay all damages and costs which may be adjudged against them by law.
“Given under our hands this sixth day of December, 1895.”
The statute further provides that, on the first Monday in June, in each year, “manufacturers shall file, separately, their sworn statement of the greatest aggregate amount of raw material and finished products which they may have on hand between the first Monday in March and the first Monday in June, of the then current year, on any one day between said *669times, as well as the tools, machinery and appliances used in conducting their business or owned by them on the first day of June of each year.” [E. S. 1889, sec. 6821.]
It is then made the duty of the county clerk to enter an abstract of such statements in. a book, the amount of each statement, and the amount of each kind of taxes levied thereon, and on or before the first day of October to make out and deliver to the collector a copy of such abstract, taking his receipt therefor, and charging the collector with the 'amount of such taxes. [E. S. 1889, sec. 6899.]
The law then provides that every person to whom such license shall have been granted “who has filed a correct statement as herein required, and failed to pay the amount of revenue so owing, to the collector of the proper county, shall be deemed to have forfeited the bond given by him or them in virtue hereof, and judgment shall be rendered for the plaintiff in damages, for double the amount of such revenue and costs” (E. S. 1889, sec. 6904), and that “every such person or co-partnership of persons, who shall fail to file such statement and at the time and in the manner required, shall be deemed to have forfeited the bond given by him or them, in virtue of this chapter, and judgment shall be rendered for the plaintiff in damages for three times the amount of revenue which shall be found to be due for the year, and costs.” (Sec. 6905.) That, “Upon forfeiture of any bond as provided, it shall be the duty of the collector of the proper county to institute suit without delay, by some attorney to be selected by him, upon the bond forfeited, against the principal and all sureties, jointly or severally as may be deemed advisable; and the court in which the judgment shall be rendered, shall, if judgment shall be for the plaintiff, tax as costs in the case, to be paid as other costs, a reasonable fee in favor of the attorney prosecuting the action” (sec. 6901).
*670This is an action by the collector on the bond aforesaid for damages under section 6905, the plaintiff charging in his petition that the defendant, the said Horton Land & Lumber Company obtained a manufacturer’s license on the sixth of December, 1895; that it was a corporation engaged in the business of manufacturing lumber during the months of March, April and May, 1896; that the defendants executed and delivered the bond aforesaid; that said lumber company failed to file the statement required by statute as aforesaid; that “the greatest amount of the raw materials and finished products which said defendant, the Horton Land & Lumber Company, had on hand at any one time between the first Monday in March and the first Monday in June, 1896, was of the valué of $25,000, and that the tools, machinery, and appliances used in conducting its said business by it on the first Monday in June, 1896, amounted in valuation to $24,872.35, and altogether in the aggregate amounted to $49,872.35 in valuation, of the raw material, finished products and tools, machinery and appliances. And plaintiff further states that on said greatest and aggregate amount in valuation there became due to the State of Missouri, taxes in the following sums, at the lawful and established rate of taxation from the said defendant, the Horton Land & Lumber Company, namely:
“Tear 1896, State Revenue tax........ $74 81
Tear 1896, State Interest tax........ 49 87
Tear 1896, County Revenue tax...... 249 37
Tear 1896, School tax .. . . ........ 364 07
Interest since January 1, 1897........ 14 76
$752 88
All of which taxes remain due and unpaid as fully set forth in an itemized taxbill under the hand of said Collector Nunnelee, herewith filed.
“Wherefore, the plaintiff states that the State of Missouri *671is damaged by the said failure of the said defendant, the Horton Land & Lumber Company, to pay said taxes to the amount thereof, $752.88, and plaintiff prays judgment against said Horton Land & Lumber Company, and its securities on its said bond, Lewis A. Kelsey and W. H. Horton, for three times the amount of said revenue so due and unpaid, to-wit, $2,-258.64, according to the statute made and provided for such •cases, and also for the allowance to the plaintiff’s attorney of $100 as attorney’s fees in this ease, according to said statute.”
The answer was a general denial. The case was tried by the court without a jury.
(1) At the trial the defendants objected to the introduction of any evidence on the ground that the petition did not state facts sufficient to constitute a cause of action. The overruling of this objection is assigned as error, the point made being, that “The petition states that the defendant the Horton Land & Lumber Company was engaged as a manufacturer during the months of March, April and May, 1896, when the bond sued on covered taxes which were to accrue, if at all, during the tax year beginning June 1, 1896.”
This, as well as other points made for reversal, are founded upon a misconception of the nature of the action. This is not an action for the recovery of the taxes of 1896, nor for the recovery of damages under section 6904, for failure to pay the amount of the taxes for that year, levied in accordance with a correct statement filed by the lumber company as required by law, but for damages under section 6905, for the failure of the lumber company to file the statement required by law, whereby such taxes might have been assessed, levied and collected in the manner provided by law. The character of the action is,determined by the facts stated in the petition and not by the prayer for relief. The bond covered not only damages under section 6904, for failure to pay such taxes, when so assessed *672and levied, but also damages under section 6905, for failure to file tbe proper statement whereby they might have been so assessed, levied and collected. Hence, the court committed no error in overruling defendant’s objection to the introduction of evidence in support of the petition, and committed no error in admitting evidence tending to prove the value of raw material and finished products on hand on any one day between the first Monday in March and the first Monday in June, 1896, and of the tools, machinery and appliances used in conducting their business or owned by them on the first day of June, 1896.
(2) 'At the close of the evidence the defendant ashed the court to declare the law of the case as follows:
“1. The court, sitting as a jury, declares the law to be that under the law and the evidence in this case the finding must be for the defendants.”
“2. The court further declares the law to be that if it believes and! finds from the evidence that the defendant, the Horton Land & Lumber Company, was not engaged in the business of manufacturing, but had its property all levied upon and sold under an execution sale prior to the first day of June, 1896, then the finding should be for the defendants.”
The court refused to so declare, and this refusal is assigned as error.
The evidence tended to nrove all the material allegations of the petition, and if the delivery of the license to the lumber company be deemed a material allegation, the bond itself duly executed and delivered by the defendants to the collector was sufficient evidence of that fact, so there was no failure of proof and the court committed no error in refusing defendant’s declaration numbered 1.
(8) Defendant’s declaration numbered 2 is not predicated on any issue made by the pleadings, and was evidently *673drawn on the misconception of the nature of the action to wjliich we have referred. Issues can not be tendered by the evidence in a case, and if they could the fact that the defendant’s property had changed hands before the first of June, 1896, if such was the fact (of which there was slight evidence brought out on a re-cross-examination of one of plaintiff’s witnesses), afforded no defense for defendant’s neglect to file the statement required by law, to recover damages for which this action was brought under the statute, and not for taxes on property of the defendant for the fiscal year beginning June first, 1896, nor for damages for non-payment of such taxes.
The court found the issues for the plaintiff and rendered judgment in his favor against the defendants for the sum of $756.66 and costs, and for $75 attorney’s fee. We find no error of which defendants can complain, and the judgment of the circuit court will be affirmed.
All concur, except Marshall, J., absent.